IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DARRELL THORNTON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3333

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed January 6, 2017.

An appeal from an order of the Circuit Court for Clay County.
John H. Skinner, Judge.

Darrell Thornton, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of July 26,

2016, the Court has determined that the appeal is untimely. Accordingly, the appeal is

dismissed. The Court notes that appellant’s petition seeking belated appeal of the lower

tribunal’s March 29, 2016, Order Denying Defendant’s Motion for Postconviction

Relief is currently being considered by the Court in case number 1D16-4615.

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.